Fourth Court of Appeals
                                           San Antonio, Texas
                                                  August 19, 2015

                                               No. 04-15-00097-CV

                                                Brian MCENERY,
                                                     Appellant

                                                   v.
                               City of San Antonio and Chief Charles N. H
                           CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                               Appellees

                         From the 285th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2011-CI-06603
                              Honorable Cathleen M. Stryker, Judge Presiding

                                                      ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to September 30, 2015.

                                                                         PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Ronald Prince                                  Mark Kosanovich
                 PrinceContreras PLLC                           PO Box 831121
                 417 San Pedro Ave                              San Antonio, TX 78283
                 San Antonio, TX 78212-5554

                 Jacqueline M. Stroh
                 The Law Office of Jacqueline M. Stroh, P.C.
                 10101 Reunion Place, Suite 600
                 San Antonio, TX 78216